     Case 1:19-cv-01615-DAD-JDP Document 23 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD B. SPENCER,                                 Case No. 1:19-cv-01615-DAD-JDP
12                         Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                         MOTIONS FOR EXTENSION OF TIME
13             v.
                                                         ECF Nos. 21, 22
14    G. BEARD, et al.,
15                         Defendants.
16

17            Plaintiff moves to extend his time to respond to defendant’s motion for order revoking

18   plaintiff’s IFP status. For good cause shown, these motions are granted. ECF Nos. 21, 22.

19   Plaintiff shall have 30 days from the date of entry of this order to file his response to defendant’s

20   motion.

21
     IT IS SO ORDERED.
22

23
     Dated:         November 9, 2020
24                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
